Citation Nr: 1630895	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability.


REPRESENTATION

Appellant represented by:	Shana Dunn, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1950 to March 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability.

In an August 25, 2015 decision, the Board denied the claim.

In March 2016, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the August 2015 Board's denial of entitlement to compensation based on a claim under 38 U.S.C. § 1151 for a left eye disability and remanded the matter to the Board.

The Board acknowledges that the Veteran has been represented by different attorneys in his appeal before the Board and his appeal to the Court, which is an appeal outside of the VA administrative process.  However, a March 2011 VA Form 21-22a (Appointment of Individual as Claimant's Representative) identifies the attorney noted on the cover page as the appellant's representative.  There is no evidence in the record to suggest that the attorney has withdrawn her appearance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he lost vision in his left eye due to surgical procedures provided by the VA.  Specifically, he contends that following an August 2008 VA surgical procedure he was informed that the retina on his left eye had detached.  Thereafter, in September 2008, a surgery to reattach the retina was performed.  On a follow-up examination, he was advised that the retina had again detached.  An additional surgical procedure was performed in October 2008 to reattach the retina.  The Veteran reported that there were a number of complications following the October 2008 surgery, which included pain and detachment of the retina.  He asserts that the complications of the surgical procedures performed by the VA caused reduction in vision.  

A VA opinion was obtained in September 2009.  In summary, the VA physician noted that the Veteran suffered a complication of cataract surgery left eye, vitreous loss.  He determined that it was a known complication of the surgery and there was no indication that the complication was related to a delay in the appellant's surgery.  Additionally, the complication was managed correctly, and initially, his vision after surgery was good.  Subsequently, he had a retinal detachment in the left eye, and it was likely that the complication during cataract surgery contributed to the development.  Appropriate surgery was performed and was initially successful.  However, the retina redetached, with proliferative vitreoretinopathy and macula off.  This was treated with a second operation, which was complicated by bleeding from the choroid.  The post-operative period was complicated by increased intraocular pressure and eye pain.  The physician determined that the complications were managed appropriately.  The Veteran was subsequently seen by a private physician where the retina was successfully repaired, though the vision remained severely limited with little likelihood of improvement.  The VA physician determined that although the Veteran suffered from several complications of surgery on his left eye, there was no evidence that they were caused by negligence, and all complications were managed in an appropriate manner.  

In an August 2011 statement submitted by the appellant's representative, she identified two errors in the Veteran's care by the VA: First, during the October 2008 surgery, the surgeon nicked the choroid, resulting in a choroidal bleed.  Second, during the October 2008 surgery, silcone oil was placed in the appellant's eye which later ended up in the anterior chamber of the eye causing silicone oil overfill.  In a subsequent statement received in February 2012, the appellant's representative asserted that additional disability resulted from the chordial nick.

In February 2012, a medical opinion by the Veteran's private treating physician was received.  He determined that it was at least as likely as not that there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in regard to the treatment of the Veteran.  He also determined that it was at least as likely as not that there was carelessness, negligence, lack of proper skill, error in judgment, when the surgeon nicked the choriod during the October 2008 surgery.  In support of these findings, the private physician noted that in skilled hands, the complication encountered would be extremely remote.  In unexperienced hands (fellow) the likelihood of complication increased substantially.  He further stated that he would attribute the complication and any resultant injury to lack of proper skill on the part of the fellow.  The injury began a cascade of events leading to the appellant's current status of being legally blind in the affected eye.  

An additional opinion was provided by another VA physician in May 2013.  He determined that the nick to the choriod during the October 2008 surgery was not the result of carelessness.  He opined that the choroid could be damaged and bleed, even with a very skilled surgeon performing the most careful surgery.  He noted that it was technically a very difficult portion of the surgery to perform.  The opinion provider saw no evidence of carelessness as the action in response to the bleeding was appropriate and indicated.  Regarding the silicon oil overfill, the physician again saw no evidence of careless surgical technique.  He stated that silcone overfill could occur in the postoperative course due to postoperative intraocular volume compartment changes, even despite perfect intraoperative surgical technique.  He further noted that the risks of bleeding and elevated intraocular pressure appeared to be discussed with the Veteran as described in the operative note.

In correspondence received in August 2015, the appellant's representative contended that there was no medical opinion on the issue of lack of proper skill or error in judgment.  Specifically, she argues that VA used surgeons in training (fellows) who, due to lack of experience, produced surgical complications.  In support of her position, the representative provided an article regarding the proper training of ophthalmologists in cataract surgery.  

The Board finds that an additional medical opinion should be obtained prior to adjudicating the claim.  In this regard, the physician who provided the September 2009 VA opinion provided a detailed description of the left eye surgical and post-surgical procedures and determined that the left eye disability was not caused by negligence.  There was no specific consideration of lack of proper skill.  Additionally, while the February 2012 private physician determined that the Veteran's left eye disability was due to lack of proper skill, he did not discuss the necessary skill required to perform the procedure.  Lastly, although the May 2013 VA physician adequately discussed that the left eye condition was not due to carelessness, he did not discuss the private physician's finding that the left eye disability was due to lack of proper skill.  This omission is critical in light of the contentions raised in this case.  Thus, an additional opinion must be obtained on remand.

Additionally, in the August 2015 correspondence, the appellant's representative indicated that informed consent was not obtained prior to the surgical procedures.  She contends that the informed consent documents in the medical records were not signed.  On remand, signed copies of the medical consent forms must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the signed informed consent forms for the August 2008, September 2008, and October 2008 left eye surgeries.  

2.  The RO should make efforts to obtain the credentials of the VA physicians who performed the August 2008, September 2008, and October 2008 left eye surgical procedures.  

3.  Thereafter, have a VA ophthalmologist review the records in VBMS and Virtual VA and provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the proximate cause of the Veteran's left eye disability, was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  An examination of the Veteran should only be scheduled if deemed necessary.  Any medically indicated special tests should be performed if deemed necessary. 

All opinions and conclusions expressed must be supported by a complete rationale.  If the ophthalmologist determines that the requested opinion(s) cannot be provided without resort to mere speculation, he/she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The physician must specifically discuss the September 2009 VA physician's opinion finding that the condition was not due to negligence, the February 2012 private physician's determination that that left eye disability was due to lack of proper skill, and the May 2013 VA opinion finding that the left eye disability was not due to carelessness.  The physician must also discuss the proper skill necessary to perform the August 2008, September 2008 and October 2008 surgeries and whether the evidence demonstrates that the VA physicians who performed the Veteran's left eye surgeries met the requirements.  The examiner must discuss the correspondence from the Veteran's representative received in August 2015, to include the accompanying article regarding the training for ophthalmologists in cataracts surgery.

4.  Readjudicate the issue of entitlement to compensation pursuant to § 1151 for a left eye disability.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




